Citation Nr: 1615278	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  09-16 570	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter  


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from September 1964 to September 1967 and
from November 1967 to August 1985.  He died in May 2004 and the appellant in this matter is his surviving spouse.

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The case was remanded by the Board in June 2012 and is now ready for appellate review. 

In March 2012, a hearing was held before the Veterans Law Judge signing this document, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2014).  A transcript of this hearing is of record.   

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems. 


FINDINGS OF FACT

1.  The Veteran's death certificate lists lymphoma as the immediate cause of death. 
   
2.  At the time of the Veteran's death in May 2004, service connection was in effect for duodenal ulcers with gastric polyp removed and degenerative joint disease of the cervical spine with mild paresthesias of the left upper extremity, each rated as 10 percent disabling; and herpes, type II, scrotal, hearing loss of the left ear, and  bilateral non-specific conjunctivitis with old buried foreign bodies in the left cornea,  each rated noncompensable.  

3.  The most persuasive medical opinion evidence on the question of whether a disability of service origin, to include the service connected disabilities, caused or contribute substantially or materially to cause the Veteran's death weighs against the claim.

CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met. 38 U.S.C.A. §§ 1131, 1310, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2014); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

Certain additional notice requirements attach in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death.  See Hupp v. Nicholson, 21 Vet. App. 342   (2007).  Generally, section 5103(a) notice for a DIC case must include:  (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application. 

By a letter dated in October 2007, the appellant was notified of the evidence necessary to substantiate her claim.  She was told what information she needed to provide, and what information and evidence that VA would attempt to obtain, and was provided some of the notice required by Hupp.  In her pursuit of the claim, the appellant has demonstrated her actual knowledge of every element cited by Hupp; accordingly, remand for Hupp-compliant notice would present no benefit to the appellant and is not required at this point.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only result in imposing additional burdens on VA, with no benefit flowing to the claimant, are to be avoided).

The VCAA also requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's service treatment records (STRs), post service treatment records, and death certificate have been obtained.  As requested in the June 2012 remand, a medical opinion by a VA physician was completed in October 2014, and findings from this opinion are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Moreover, this opinion substantially complied with the Board's remand directives, and the record also reflect substantial compliance, given the relevant provisions of M21-1MR as discussed in more detail bellow, with the Board's remand directives concerning documenting in-service exposure to herbicides.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim, and no further assistance to develop evidence is required.  

As indicant, the appellant was afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of her claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ sought to identify any pertinent evidence not currently associated with the claims file; in particular, that which might have shown exposure to Agent Orange during service.   Based in part on the appellant's testimony, the Board remanded the case for the additional development discussed above.  Moreover, the appellant as not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has she identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

As VA's duties to notify and assist have been met, there is no prejudice to the appellant in adjudicating this appeal.

II.  Analysis

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 1131; 38 C.F.R. § 3.303(a).  

In order to establish service connection for the claimed disorder, there must be 
(1) competent evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Additionally, a Veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange).  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307 (2015).  In the case of such a Veteran, service connection for certain diseases, including non-Hodgkin's lymphoma, will be presumed if they become manifest to a degree of 10 percent or more at any time after service.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309(e) (2015).

VA has also established a procedure for verifying exposure to herbicides in Thailand during the Vietnam Era.  See VBA Manual M21-1, IV.ii.1.H.5.b.  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand for the purpose of eliminating vegetation and ground cover for base security purposes.  Id.  Special consideration of herbicide exposure on a facts found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  Id.  This allows for presumptive service connection of the diseases associated with herbicide exposure. Id.  The manual provides that if the review does not confirm that herbicides were used as alleged, then, under certain circumstances, the RO is to submit a request to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides.  See M21-1MR, Part IV, Subpart ii, 2.C.

Evidentiary development procedures provided in the Adjudication Procedure
Manual are binding.  See Patton v. West, 12 Vet. App. 272, 282 (1999) (holding
that the Board failed to comply with the duty-to-assist requirement when it failed to
remand the case for compliance with the. evidentiary development called for by
M21-1).  

If the record does not demonstrate in-service exposure to herbicides, service connection may also be granted for a disease claimed as due to herbicide exposure on a direct service connection basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b). 

In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially to death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category are service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  38 C.F.R. § 3.312(c)(2).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service connected condition was of such severity as to have a material influence in accelerating death.  In this situation, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U.S. Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Summarizing the pertinent evidence and contentions with the above legal criteria in mind, the Veteran's May 2004 certificate of death reflects that lymphoma was the immediate cause of his death, and medical records prior to his death show that the lymphoma was diagnosed as non-Hodgkin's lymphoma.  The appellant asserts that the Veteran was exposed to herbicides while stationed in Thailand during the Vietnam Era, and during day trips from there into Vietnam, and that this exposure caused the non-Hodgkin's lymphoma, which is shown to have ultimately caused his death.

In this case, the service personnel records do not verify that the Veteran had service
in Vietnam.  Prior to the June 2012 remand, the RO attempted to verify service in Vietnam and to verify exposure to herbicides in Thailand, but received a response that Vietnam in-country service of the Veteran could not be determined. 

An October 2010 Deferred Rating Decision shows that the RO determined that the Veteran's service personnel files showed service in Thailand, but not Vietnam, and that the Veteran was not in a military occupation requiring duties placing him in proximity to Agent Orange in Thailand.  The RO requested that the Compensation and Pension Service (C&P Service) provide a memorandum for the record consistent with M21-1MR IV.ii.2.C.10, and take any other necessary action.  The claims file contains a memorandum for the record from the Compensation and Pension Service (C&P Service) in response, showing that C&P Service reviewed a listing of herbicide use and test sites outside Vietnam provided by the Department of Defense, and then discussed findings pertinent to the Veteran's service in Thailand.  The memorandum reflects that the review did not confirm that herbicides were used as alleged, and C&P Service recommended that the RO make a request to the JSRRC for any information that organization could provide to corroborate the Veteran's claimed exposure in Thailand and Vietnam.

As the RO failed to submit a request to JSRRC for verification of exposure to herbicides, the June 2012 remand requested that such be done.  Following this remand, the AOJ contacted the Defense Personnel Records Information Retrieval System (DPRIS) to determine whether the Veteran was exposed to herbicides in Thailand, and the response to this request was that the Veteran's in-country service in Vietnam or exposure to herbicides while the Veteran served in Thailand could not be verified.  In this regard, a June 2014 memorandum by the RO rendered a formal finding that the information required to verify herbicide exposure as described by the claimant was insufficient to allow for research of the U.S. Army record.  The formal finding-after noting that a review of the Veteran's claims folder, to include service treatment records, service personnel records, and the Veteran's provided information had been conducted-determined that the Veteran did not have in-country Vietnam service or show exposure to herbicides in Thailand.  In particular, it was remarked that the Veteran was assigned to Thailand from October 31, 1965, to September 22, 1967, and November 14, 1967, to November 13, 1970; that the Veteran's record lacked locations that match the official site of herbicide usage in Thailand; and that his military occupational specialty do not match duties possibly exposing him to herbicides.  

While the RO did not refer the Veteran's case to the JSSRC as directed in the remand, close inspection of the pertinent manual provisions reflect that the RO's  completion of the formal memorandum finding that sufficient information to verify herbicide exposure did not exist, without a referral to JSSRC, was in accord with these provisions.  See M21-1MR, Part IV, Subpart ii, 1.D.16.c.  In this regard, as  there was no evidence or contention of record that that the location of the Veteran's service in Thailand nor his military occupational specialty during such service were consistent with duty that would have placed him on a base perimeter-such as the security police/patrol in which exposure to Agent Orange while in Thailand is conceded-the proper course of action was for the RO to make the formal finding rendered in June 2014, and not refer the matter to JSRRC.  Id.  

In short, given the above, exposure to herbicides cannot be conceded, and service connection for the cause of the Veteran's death based on the presumption that non-Hodgkin's lymphoma was incurred due to exposure to herbicides during service  with application of 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e) cannot be granted.  

As for service connection for non-Hodgkin's lymphoma on a direct basis, the first evidence of this condition is dated in 2001, many years after service.  There also is no competent evidence linking non-Hodgkin's lymphoma to service.  Thus, service connection for this condition cannot be granted on a direct basis.  In addition, given the lack of any evidence of the condition within one year of service, presumptive service connection for non-Hodgkin's lymphoma on the basis of chronic disease, to include based on continuity of symptomatology, is also not warranted.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The June 2012 Board remand also directed that a medical opinion be completed addressing the following questions:

1) Whether it is at least as likely as not that the Veteran's service-connected disabilities contributed substantially and materially to the Veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death and 

2) Whether it is at least as likely as not that the Veteran's service-connected disabilities of duodenal ulcers and/or scrotal type II herpes, caused the Veteran to develop non-Hodgkin's lymphoma.

The requested opinion was completed by a VA physician in October 2014, and the answers to both questions posed above-documented to have been preceded by a review of the record-were negative to the appellant's claim.  The rationale with respect to the negative response to the first question was follows.  

[N]one of the above 5 mentioned conditions are known
to cause, or aggravate, non Hodgkin's lymphoma, or its treatment.  Also, there is no pathological mechanism which makes it medicably probable for each of the above 5 diagnoses to cause, or aggravate, non-Hodgkin's lymphoma, or its treatment.

The rationale with respect to the second posed question was the following:  

[N]one of the above 2 mentioned conditions are known to cause, or aggravate, non-Hodgkin's lymphoma, or its treatment.  Also, there is no pathological mechanism which makes it medically probable for each of the above 2 diagnoses to cause, or aggravate, non Hodgkin's lymphoma, or its treatment. 

The above negative opinions above are not contradicted by any medical evidence or opinion of record, and the Board finds these opinions to be definitive as to the matters for consideration.  See Stefl, supra.  

Finally, the Board notes that, however well meaning, to whatever extent the assertions of the appellant (to include through her representative) are being advanced in an attempt to establish a medical relationship between the Veteran's death and disability related to service, to include the service connected disabilities, such attempts must fail.  Matters of diagnosis of disabilities not capable of lay observation, and the medical etiology of any such disability, are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435(2011)), here, the specific matter of the cause of the Veteran's death, and the contribution, if any, of a disability related to service, to include the service-connected residuals, to his death are complex medical matters that fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  Simply stated, the determination as to the cause of the Veteran's death is a complex medical question for which the appellant lacks adequate medical training to address.  As her lay assertions in this regard have no probative value, the appellant can neither support her claim, nor counter the probative medical opinion of record on the basis of lay assertions alone. 

For all the foregoing reasons, the Board finds that the claim for service connection for the cause of the Veteran's death must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra. 

ORDER

Service connection for the cause of the Veteran's death is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


